Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CIV-60114-RUIZ/STRAUSS

  FUTURE METALS LLC,

         Plaintiff,

  v.

  FRANK RUGGIERO,

        Defendant.
  _____________________________________/

   ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
     COMPEL COMPLIANCE WITH NOTICE OF DEPOSITION DUCES TECUM
            DIRECTED TO NON-PARTY TW METALS, LLC (DE 44)

         THIS CAUSE has come before the Court upon Plaintiff’s Motion to Compel Compliance

  with Notice of Deposition Duces Tecum Directed to Non-Party TW Metals, LLC (“Motion to

  Compel”) (DE 44). This case was referred to me pursuant to 28 U.S.C. § 636, Federal Rule of

  Civil Procedure 72, and the Magistrate Rules of the Local Rules for the Southern District of Florida

  for rulings on all pre-trial, non-dispositive matters and for issuance of a Report and

  Recommendation on any dispositive matters. (DE 24). I have considered the Motion to Compel

  (DE 44), Non-party TW Metals, LLC’s (“TW Metals’”) Response and the record and am otherwise

  duly advised. As set forth below, the Motion to Compel (DE 44) is GRANTED IN PART AND

  DENIED IN PART.

         I.      Background

         The parties’ underlying dispute arises from Defendant’s employment with Plaintiff and

  subsequent voluntary resignation from that employment to work for TW Metals. (DE 1 at ¶¶34-

  35, 44). Plaintiff filed a six-count Verified Complaint (“Complaint”) on January 15, 2021 in which


                                                   1
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 2 of 8




  Plaintiff alleges, inter alia, misappropriation of trade secrets and breach of a confidentiality

  agreement. On January 19, 2021, Plaintiff filed a motion for a preliminary injunction and a

  temporary restraining order. (DE 5). Ultimately, the parties stipulated to a consent injunction

  (“Stipulated Order”) (DE 17), and the District Court then issued a temporary restraining order and

  preliminary injunction by consent to remain in effect for forty-five (45) days and administratively

  closed the case (DE 18). On March 15, 2021, Plaintiff moved to reopen the case alleging that it

  had obtained compelling evidence to indicate that Defendant had misappropriated Plaintiff’s

  confidential information and was continuing to do so. (DE 20). The District Court reopened the

  case on March 16, 2021 (DE 22), and Plaintiff that same day filed a renewed and expedited motion

  for a temporary restraining order and preliminary injunction (“Renewed Motion”). (DE 21;

  DE 23). On March 24, 2021, I held a hearing on the Renewed Motion. (DE 32). The parties were

  unable to agree on terms for a further stipulated consent injunction (DE 36: DE 37). As a result, I

  issued a Report and Recommendation (DE 38), adopted by the District Court (DE 43),

  recommending that the Stipulated Order be extended nunc pro tunc until thirty (30) days following

  an evidentiary hearing (“Evidentiary Hearing”) that I scheduled for June 2, 2021 (DE 35) to

  address Plaintiff’s Renewed Motion (DE 21; DE 23). In preparation for the Evidentiary Hearing,

  the parties have been engaging in discovery, which has prompted the instant Motion to Compel.

         The Motion to Compel relates to a subpoena for deposition duces tecum served upon non-

  party TW Metals. Plaintiff provided TW Metals notice of 41 deposition topics pursuant to Fed.

  R. Civ. P. 30(b)(6) and alleges that the topics relate to issues and defenses in the case and are

  narrowly tailored in terms of time and scope. (DE 44 at 2). Despite conferral efforts, Plaintiff

  alleges that TW Metals refuses to respond to four deposition topics. Id. at 3. TW Metals affirms




                                                  2
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 3 of 8




  the dispute as to the four deposition topics and, in addition to objections specific to each of the

  four topics, states a consistent objection to all as follows:

          Irrelevant and seeking sensitive, confidential, and proprietary information and trade
          secrets of TW Metals. Future Metals cannot be permitted to use this deposition to
          obtain information about an entity Future Metals claims to be its competitor –
          particularly, a non-party.
  (DE 46 at 5; DE 44-1 at 13-14; DE 44-3 at 2-3). In addition, Future Metals has the following

  specific objections to each of the four disputed topics:


          1.      Topic 28: The types of information that TW Metals considers confidential
                  or a trade secret, and steps taken by TW Metals to protect the secrecy of the
                  same.
                  Objection: TW Metals’ criterion for determining whether information is
                  confidential and/or trade secrets is of no consequence to this action which
                  relates – exclusively – to information Future Metals claims to be
                  confidential. Similarly, TW Metals’ efforts to protect its own information is
                  not relevant to this action whatsoever.

          2.      Topic 30: All strategic plans, pricing strategies, business development
                  efforts, bids, proposals, or business development strategies developed by
                  Defendant or for which Defendant provided any input at any time since
                  September 1, 2020.

                  Objection: By and through [Topic 30], Future Metals purportedly seeks to
                  inquire into any and everything that [Defendant] has done during his
                  employment by TW Metals irrespective of whether the same relates to
                  Future Metals and/or its alleged Confidential Information. TW Metals’
                  Corporate Representative will be prepared to testify as to whether
                  [Defendant] made or was otherwise involved in the subjects set forth in
                  [Topic 30], but only to the extent such conduct related to Future Metals
                  and/or its alleged Confidential Information.

          3.      Topic 32: All changes made to the strategies, sales efforts, pricing,
                  purchasing, or business plans recommended or suggested to TW Metals by
                  Defendant or made in whole or in part based on any input, suggestion or
                  recommendation of Defendant.

                  Objection: By and through [Topic 32], Future Metals purportedly seeks to
                  inquire into any and everything that [Defendant] has done during his
                  employment by TW Metals irrespective of whether the same relates to
                  Future Metals and/or its alleged Confidential Information. TW Metals’

                                                     3
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 4 of 8




                 Corporate Representative will be prepared to testify as to whether
                 [Defendant] made or was otherwise involved in the subjects set forth in
                 [Topic 32], but only to the extent such conduct related to Future Metals
                 and/or its alleged Confidential Information.

         4.      Topic 37: Changes made to any proposal to Lockheed at any time since
                 October 1, 2020.

                 Objection: The scope of TW Metals’ business far exceeds the very limited
                 area of overlap with Future Metals – namely, aerospace tube distribution.
                 Accordingly, inquiries into changes in TW Metals’ business bears no
                 relevance to this action particularly in light of the sensitive, confidential,
                 and proprietary nature of the information sought. Additionally, TW Metals
                 and Future Metals share certain common customers and suppliers further
                 demonstrating the irrelevance of these topics.

  (DE 46 at 5; DE 44-1 at 13-14; DE 44-3 at 2-3). I address each of the disputed topics below.

         II.     Legal Standards

         The scope of discovery under the Federal Rules of Civil Procedure is provided by Rule

  26(b)(1), which states in pertinent part:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party's claim or defense and proportional to the needs of the case, considering
         the importance of the issues at stake in the action, the amount in controversy, the
         parties’ relative access to relevant information, the parties’ resources, the importance
         of the discovery in resolving the issues, and whether the burden or expense of the
         proposed discovery outweighs its likely benefit. Information within this scope of
         discovery need not be admissible in evidence to be discoverable.

  Fed. R. Civ. P. 26(b)(1). Although the scope of discovery is broad, it is not without limits. “Courts

  should not grant discovery requests based on pure speculation that amount to nothing more than a

  ‘fishing expedition’ into actions . . . not related to the alleged claims or defenses.” Dellacasa, LLC

  v. John Moriarty & Assocs. of Fla., Inc., No. 07-21659-CIV, 2007 WL 4117261, at *2 (S.D. Fla.

  Nov. 16, 2007) (internal quotation marks and citation omitted).

         Rule 26 further provides that a Court may issue a protective order “requiring that a trade

  secret or other confidential research, development, or commercial information not be revealed or


                                                    4
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 5 of 8




  be revealed only in a specified way.” Fed. R. Civ. P. 26(c)(1)(G). Rule 45 similarly permits a

  Court to issue an Order modifying or quashing a subpoena if the subpoena requires “disclosing a

  trade secret or other confidential research, development, or commercial information . . . .” Fed. R.

  Civ. P. 45(c)(3)(B)(i).

         District courts must balance the interests of the litigants in determining whether disclosure

  is appropriate. See, e.g., Empire of Carolina, Inc. v. Mackle, 108 F.R.D. 323, 325–27 (S.D. Fla.

  1985) (Marcus, J.) (applying a balancing test and stating that “there is no absolute privilege that

  immunizes trade secrets and similar confidential information from discovery”). Whether

  disclosure is required rests in the sound discretion of the trial court, and “the party resisting

  discovery has a heavy burden of showing why the requested discovery should not be permitted.”

  Paul Gauguin Cruises, Inc. v. eContact, Inc., 2010 WL 11558227, at *2 (S.D. Fla. Nov. 2, 2010)

  (citing Rossbach v. Rundle, 128 F. Supp. 2d 1348, 1354 (S.D. Fla. 2000)).

         III.    Analysis

                 A.         Topic No. 28

         Plaintiff fails to justify how or why TW Metals’ proprietary criteria for designating

  information as a trade secret is relevant to Plaintiff’s claims or Defendant’s defenses. Plaintiff

  argues that it needs the testimony from TW Metals about TW Metals’ efforts to protect confidential

  information because Defendant disputes that the “Confidential Information” referenced in the

  Complaint is confidential. (DE 44 at 2-3). As TW Metals argues, however, Plaintiff bears the

  burden of demonstrating that the information it seeks to protect is a trade secret that Plaintiff has,

  in fact, kept secret. Am. Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407, 1410 (11th

  Cir. 1998) (“In a trade secret action, the plaintiff bears the burden of demonstrating both that the

  specific information it seeks to protect is secret and that it has taken reasonable steps to protect



                                                    5
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 6 of 8




  this secrecy.”). See also 18 U.S.C. § 1839 (describing the meaning of trade secret); Fla. Stat.

  § 688.002(4) (describing the meaning of trade secret). Plaintiff cannot meet its burden through

  the testimony it seeks from TW Metals in Topic No. 28.

          I also concur with TW Metals that Plaintiff appears to seek expert testimony from TW

  Metals without retaining them as an expert. Plaintiff asserts that the information is relevant

  because Plaintiff and TW Metals operate in the same industry. Parties operating in the same

  industry, however, would not necessarily designate the same information as confidential and/or as

  trade secrets. Furthermore, parties operating in the same industry do not necessarily engage in the

  equivalent, or even comparable, procedures or efforts to protect such information. Nonetheless,

  to the extent that similarities exist, I conclude that Plaintiff is attempting to use discovery to elicit

  expert testimony from TW Metals without engaging them as an expert. Accordingly, I find that

  Plaintiff is not entitled to the relief it seeks with respect to Topic No. 28.

                  B.      Topic Nos. 30 and 32

          Plaintiff fails to demonstrate why TW Metals’ proposed narrowing of Topic Nos. 30 and

  32 is inappropriate. The topics, as written, seek information about everything that Defendant has

  done during his tenure working for TW Metals whether or not such activities implicate Plaintiff’s

  confidential information or trade secrets. TW Metals seeks to narrow the topics to “conduct [that

  is] related to Future Metals and/or its alleged Confidential Information,” which is appropriate

  considering that the allegations in the Complaint pertain to Defendants’ use of Plaintiff’s

  Confidential Information to benefit TW Metals.           Allowing Plaintiff to inquire about every

  contribution of Defendant to TW Metal’s business planning, whether or not related in any way to

  Future Metals, is disproportionate to the needs of the case.




                                                     6
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 7 of 8




          Plaintiff’s specific arguments and concerns are unavailing to substantiate the broad inquires

  it seeks to make. Although Plaintiff argues that the parties have agreed to a protective order, a

  protective order does not justify overbroad inquiries that are not relevant to claims or defenses.

  Here, the issue is not whether the information disclosed will be protected. Rather, the issue is

  whether the information pertains to matters at issue in the case. As previously discussed, the

  subject inquiries exceed that scope. Additionally, to the extent that Plaintiff is concerned that TW

  Metals will take an overly restrictive view of what information of Plaintiff is confidential, TW

  Metals specifically stated in making its objection that its narrowing includes Plaintiff’s “alleged

  Confidential Information.” Thus, I do not find that TW Metals is seeking to impose upon the

  inquiries its own definition of what constitutes Plaintiff’s “Confidential Information.”

  Accordingly, I conclude that TW Metals’ proposed narrowing of Topic Nos. 30 and 32 is

  sufficient.

                 C.      Topic No. 37

          The information Plaintiff seeks about changes in TW Metals’ relationship with Lockheed

  Martin exceeds the scope of matters at issue in this case. Plaintiff’s argument that Defendant’s

  contact with Lockheed Martin while employed by Plaintiff justify inquiring in general about

  changes that TW Metals has made in any proposal to Lockheed Martin since October 1, 2020 is

  unavailing. TW Metals asserts that Lockheed Martin is a long-time customer. (DE 46 at 5).

  Furthermore, TW Metals avers that it produced to Plaintiff copies of emails affirming that TW

  Metals has expressly excluded Defendant from “its ongoing Lockheed Martin business”

  (“Affirmation”). Id. The Affirmation, however, falls short of specifically stating that TW Metals

  has made no changes to Lockheed Martin proposals based upon information provided by

  Defendant. Therefore, I conclude that Topic No. 37 should be narrowed to restrict the inquiry to



                                                   7
Case 0:21-cv-60114-RAR Document 49 Entered on FLSD Docket 05/12/2021 Page 8 of 8




  changes made in proposals to Lockheed Martin based upon information and/or input provided by

  Defendant.

         IV.     Conclusion

         For the foregoing reasons, Plaintiff’s Motion to Compel (DE 44) is GRANTED IN PART

  AND DENIED as follows:

         1.      As to Topic No. 28, Plaintiff’s Motion to Compel is DENIED, and TW Metals’

                 objections are SUSTAINED;

         2.      As to Topic Nos. 30 and 32, Plaintiff’s Motion to Compel is GRANTED IN

                 PART. Specifically, the Motion to Compel is granted to the extent these requests

                 are narrowed as proposed by TW Metals to limit the inquiries to “conduct [that is]

                 related to [Plaintiff] and/or its alleged Confidential Information”;

         3.      As to Topic No. 37, Plaintiff’s Motion to Compel is GRANTED IN PART.

                 Specifically, the Motion to Compel is granted to the extent Topic No. 37 is

                 narrowed to changes that TW Metals made to any proposal to Lockheed at any time

                 since October 1, 2020 based upon information, suggestions, or other input provided

                 by Defendant.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of May, 2021.

  .




  Copies furnished via CM/ECF to:

  Hon. Rodolfo A. Ruiz, II
  Unites States District Judge

  Counsel of record


                                                   8
